DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-9, filed March 6th 2020, which are pending in this application. 
Specification - Abstract
The abstract of the disclosure is objected to because the language “The present invention” is improper.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
	Regarding Claim 1, Applicant appears to claim a portion of the human body, which is not directed to statutory subject matter (i.e. human per se). The limitation “wherein engaging the left ear piece and the right ear piece adjusts the headband and forms a water impervious seal between the adjusted headband and a wearer's forehead” in relation to a user rather than passively stating that (the headband is configured to form a water impervious seal). The limitation should include the language “configured for/to” or “adapted for/to” to avoid positively claiming a human body part. Examiner recommends the use of alternative language such as, “wherein engaging the left ear piece and the right ear piece adjusts the headband to form a water impervious seal between the adjusted headband and a wearer's forehead”. 
	Regarding Claims 2-4, Applicant does not actively claim a human body part in the claim language; however, Claims 2-5 are rejected on the basis that they depend from Claim 1, which does actively claim a human body part as disclosed above.	
	Regarding Claim 5 Applicant appears to claim a portion of the human body, which is not directed to statutory subject matter (i.e. human per se). The limitation “wherein the headband portion forms a water impervious seal between the headband portion and a wearer's forehead.” in relation to a user rather than passively stating that (headband portion is configured to form a water impervious seal) The limitation should include the language “configured for/to” or “adapted for/to” to avoid positively claiming a human body part. Examiner recommends the use of alternative language such as, “wherein the headband portion is configured to form a water impervious seal between the headband portion and a wearer's forehead.”
	Regarding Claims 6-8 Applicant does not actively claim a human body part in the claim language; however, Claims 6-8 are rejected on the basis that they depend from Claim 1, which does actively claim a human body part as disclosed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Penman” (US 2696008 A).
	Regarding Claim 1, Penman teaches an apparatus (eye protector illustrated in figure 1), the apparatus comprising: a headband (body 1 upper edge portion or girt 2) comprising stretchable material (described in column 1 lines 71-76); a left ear piece in communication with the headband (left lobe 5); a right ear piece (right lobe 5) in communication with the headband (shown in figure 1); and a deflecting element (visor 8) comprising the stretchable material and in communication with the headband (visor 8 merging with the lower edge of the body 1 as described in column 2 lines 27-30), wherein engaging the left ear piece and the right ear piece adjusts the headband and forms a water impervious seal between the adjusted headband and a wearer's forehead ( described in column 2 lines 16-23).
	Regarding Claim 2 Penman teaches the apparatus of claim 1, and further teaches wherein the deflecting element (Visor 8) comprises a substantially curved shape (disclosed in column 2 lines 25-26 and illustrated in figure 1).
	Regarding Claim 3 Penman teaches the apparatus of claim 1 and further teaches wherein at least one of the left ear piece and right ear piece comprises an adjustable looped shape (earlobes 5 shown in figure 1).
	Regarding Claim 4 Penman teaches the apparatus of claim 1, and further teaches wherein at least one of the left ear piece and right ear piece comprises an elastic material (body 1 being of a stretchable material as described in column 1 lines 71-75 and extending to form to earlobes 5 as described in column 2 lines 9-11).
	Regarding Claim 9 Penman teaches a method, the method comprising: engaging a first ear piece (earlobe 5) in communication with a stretchable band (body 1) (lips 7 of earlobes 5 engages the rear edges of the ears as described in column 2 lines 14-17); engaging a second ear piece (earlobe 5) in communication with the stretchable band (body 1) (lips 7 of earlobes 5 engages the rear edges of the ears as described in column 2 lines 14-17); adjusting the stretchable band (body 1) ( placed under tension as described in column 2 lines 18-20); wherein adjusting the stretchable band (body1) creates a bend in the adjusted stretchable band (tension sufficient to hold the edge to the forehead of a wearer so any water reaching the edge will pass over the visor as described in column 2 lines 19-22), wherein the bend (located at the body 1) separates a headband portion (girt 2) from a deflecting element portion (visor 8) in the adjusted stretchable band (body 1) (column 2 lines 19-25); creating a water impervious seal between the headband portion and a wearer (column 2 lines 19-23); and deflecting liquid from the wearer using a-the deflecting element portion (column 2 lines 19-25).
	Regarding Claim 10 Penman furthers teaches the method of claim 9, wherein the stretchable band (eye protector illustrated in figure 1) comprises a single-piece visor (visor 8 merging with the lower .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Penman” (US 2696008 A) in view of “Zappala” (US 4223407 A).
	Regarding claim 5, Penman teaches an apparatus (eye protector illustrated in figure 1), the apparatus comprising: a stretchable material (described in column 1 lines 71-76); a left ear piece (left lobe 5) in communication with the stretchable material (body 1 extending to form two lobes 5 and described in column 1 lines 71-74 as being formed of a material that is elastic in nature); and a right ear piece (right lobe 5) in communication with the stretchable material (body 1 extending to form two lobes 5 and described in column 1 lines 71-74 as being formed of a material that is elastic in nature), 
a bend in the stretchable material (shown in figure 1 as bending to conform to the wearers head), wherein the bend separates a headband portion (girt 2) from a deflecting element portion (visor 8 as shown in figure 1), wherein the headband portion forms a water impervious seal between the headband portion and a wearer's forehead (as discussed column 2 in lines 15-19).

	Zappala teaches a bend (trough 8) separates a headband portion (fluid sealing band 6) from a deflecting element (brim 10) portion of the same material as the headband.
	Zappala is analogous to applicant invention in the field of visors adapted to prevent fluids from coming in contact with the eyes of a wearer.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the headband (girt 2 of Penman) and deflecting portion (visor 8 of Penman) of the same stretchable material as the headband (girt 2) and/or body of Penman, minimizing the materials required for manufacture and assembly of the apparatus, with the reasonable expectation that the single piece headband and deflection element would be resilient after multiple uses as there would be no bonded seams at the bend prone to breakage.
 	Regarding Claim 6 Penman as modified by Zappala teaches the apparatus of claim 5, wherein the deflecting element portion comprises a substantially curved shape (shown in figure 1 and 2 of Penman).
	Regarding Claim 7 Penman as modified by Zappala teaches the apparatus of claim 5, wherein at least one of the left ear piece and right ear piece comprises an adjustable looped shape (earlobes 5 shown in figure 1 of Penman).
	Regarding Claim 8 Penman as modified by Zappala teaches the apparatus of claim 5, wherein at least one of the left ear piece and right ear piece comprises an elastic material (body 1 being of a stretchable material as described in column 1 lines 71-75 and extending to form to earlobes 5 as described in column 2 lines 9-11 of Penman).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Thompson” (US 20100138979 A1) discloses a single piece visor comprising elastic; “Applicant” (Otis) discloses a guard various means of attachment; and, “Gaisser” (US 3310812 A) discloses adjustable elastic mean for a visor having a connection point. These references disclose features of the inventive concept of applicants invention; however, the most pertinent prior art has been applied in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732